            Case 2:20-cv-06589-JP Document 9 Filed 02/08/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL SOMAHKAWAHHO                         :       CIVIL ACTION
                                             :
                                             :
       v.                                    :       NO. 20-6589
                                             :
COUNTY OF PHILADELPHIA, et al.               :
                                             :

                                            ORDER

       AND NOW, this 8th day of February, 2021, upon consideration of Michael

Somahkawahho’s Application to Proceed In Forma Pauperis (ECF No. 5), Prisoner Trust Fund

Account Statement (ECF No. 6), pro se Complaint (ECF No. 1), and Motion to Request Counsel

(ECF No. 7), IT IS HEREBY ORDERED as follows:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Michael Somahkawahho, #LL-5173, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Superintendent of SCI-Greene or other appropriate official to assess an initial filing

fee of 20% of the greater of (a) the average monthly deposits to Somahkawahho’s inmate account;

or (b) the average monthly balance in Somahkawahho’s inmate account for the six-month period

immediately preceding the filing of this case. The Superintendent or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the

Court with a reference to the docket number for this case. In each succeeding month when the

amount in Somahkawahho’s inmate trust fund account exceeds $10.00, the Superintendent or

other appropriate official shall forward payments to the Clerk of Court equaling 20% of the
            Case 2:20-cv-06589-JP Document 9 Filed 02/08/21 Page 2 of 2




preceding month’s income credited to Somahkawahho’s inmate account until the fees are paid.

Each payment shall refer to the docket number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this Order to the Superintendent

of SCI-Greene.

       4.      The Complaint is DEEMED filed.

       5.      Somahkawahho’s Complaint is DISMISSED IN PART WITH PREJUDICE

AND IN PART WITHOUT PREJUDICE as follows:

               a.     Somahkawahho’s claim for injunctive relief is DISMISSED WITHOUT

PREJUDICE to him pursuing those claims in a habeas petition.

               b.     Somahkawahho’s claim for damages pertaining to constitutional violations

based on his sentencing in 2014 is DISMISSED WITH PREJUDICE as time barred.

               c.     Somahkawahho’s claim for damages pertaining to constitutional violations

based on his resentencing in 2017 is DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii), as barred by Heck v. Humphrey, 512 U.S. 477 (1994). The dismissal

is without prejudice to Somahkawahho filing a new case only in the event his underlying

conviction is reversed, vacated, or otherwise invalidated.

       6.      The Motion to Request Counsel (ECF No. 7) is DENIED.

       7.      The Clerk of Court shall CLOSE this case.



                                             BY THE COURT:

                                             /s/ John R. Padova, J.

                                             John R. Padova, J.




                                                2
